Exhibit 10.64

Employment Agreement

Dated 3 September 2015

by and between

 

Vanda Pharmaceuticals GmbH (in the process of being incorporated)   
(the Employer) and    Gian Piero Reverberi    (the Employee)

(The Employer and the Employee are also referred to as Party or Parties)

The Employer is a Swiss subsidiary of Vanda Pharmaceuticals Inc, yet to be
incorporated in Switzerland, with the name Vanda Pharmaceuticals GmbH or
similar. The exact name of the Swiss subsidiary will be confirmed to the
Employee in writing once incorporated.

 

1



--------------------------------------------------------------------------------

Employment Agreement

Table of Contents

 

1.  

Condition Precedent

    4    2.  

Beginning of Employment

    4    3.  

Position

    4      3.1.  

Function

    4      3.3.  

Duties and Responsibilities

    5      3.4.  

Work for Third Parties

    5      3.5.  

Officer Position

    5      3.6.  

Conflict of Interests

    5    4.  

Place of Work

    6    5.  

Compensation

    6      5.1.  

Base Salary

    6      5.2.  

Bonus

    6      5.3.  

Stock Option Plan

    6      5.4.  

Acknowledgements of the Employee

    8      5.5.  

No other Compensation

    9      5.6.  

Deductions

    9    6.  

Expenses & Employee Benefit Plans

    9    7.  

Probation Period and Termination

    10      7.1.  

Probation Period

    10      7.2.  

Termination

    10      7.3.  

Termination for Valid Reasons

    11      7.4.  

Suspension

    11    8.  

Obligation to Surrender

    11    9.  

Working Time

    12      9.1.  

General

    12      9.2.  

Overtime

    12    10.  

Vacation

    12    11.  

Holidays

    13      11.1.  

Holidays

    13   

 

2



--------------------------------------------------------------------------------

Employment Agreement

 

12.  

Illness, Accident and Death

    13      12.1.  

Medical Certificate

    13      12.2.  

Daily Allowance Insurance

    13      12.3.  

Occupational and Non-occupational Accidents

    14      12.4.  

Health Insurance (Illness)

    14      12.5.  

Death of the Employee

    14    13.  

Pension Plan

    15    14.  

Data Protection and Data Transfer

    15    15.  

Termination Benefits

    16      15.1.  

Preconditions

    16      15.2.  

Severance Pay

    16        15.2.1.  

Base Compensation

    16        15.2.2.  

Target Bonus

    16      15.3.  

Options

    17    16.  

Definitions

    17    17.  

Disciplinary, Dismissal and Grievance Procedure

    19    18.  

Miscellaneous

    20      18.1.  

Collective Agreement

    20      18.2.  

Entire Agreement

    20      18.3.  

Severability

    20      18.4.  

Amendments

    21      18.5.  

Governing Law and Jurisdiction

    21   

 

3



--------------------------------------------------------------------------------

Employment Agreement

Employment Agreement

 

1. Condition Precedent

This Employment agreement (the Employment Agreement) and the Employment
relationship (the Employment) created thereby are conditional on the grant of
all necessary residence and/or work permits, if any, by the competent
authorities at least one month after the beginning of the Employment.

If the necessary residence and/or work permits are not granted one month after
the scheduled Commencement Date (see below), this Employment Agreement shall,
with the exception of the clauses relating to the governing law and the
confidentiality, be considered ineffective.

 

2. Beginning of Employment

The Employment of the Employee starts on 8 September 2015 (the Commencement
Date). No employment with a previous employer counts towards the Employee’s
period of continuous employment with the Employer.

 

3. Position

 

3.1. Function

The Employee shall assume the function as Senior Vice President / General
Manager Europe and shall be working in a full-time capacity.

 

3.2. Group Structure

The Employee acknowledges that the Employer is part of a group of companies (the
“Group”) ultimately controlled by Vanda Pharmaceuticals Inc. (the “Parent”)
(each such company including the holding company a Group Company). The Employee
acknowledges that the Employee will need to work with and/or report to other
employees and/or officers of other Group Companies.

 

4



--------------------------------------------------------------------------------

Employment Agreement

 

3.3. Duties and Responsibilities

It is understood that the duties and responsibilities arising out of the above
function includes all tasks customarily or reasonably incidental to such
function and those expressly mentioned in this Employment Agreement.

Upon consultation with the Employee, the Employer may assign to the Employee any
additional or new duties or responsibilities as deemed reasonable or appropriate
by the Employer in the course and fulfilment of its business.

The Employee undertakes to use his entire working ability to fulfil his
contractual obligations and to loyally safeguard and foster the business and the
interests of the Employer. The Employee shall carefully perform all work
assigned to the Employee.

 

3.4. Work for Third Parties

The Employee is not entitled to work for any third party or to engage in any
gainful employment without the written approval of the Employer.

 

3.5. Officer Position

In fulfilment of his duties, the Employee may have to act as officer, director
or in any other corporate function within the Employer or any Group Company. The
Employer may decide at its full discretion when such function shall end and the
Employee will retire from such functions and sign the necessary documentation
upon first request.

The Base Salary as defined in section 5.1 includes any and all remuneration for
such functions and positions. In case the law provides for a mandatory
remuneration the Employer will decide whether such compensation shall be
forwarded to the Employee or be set off against the compensation paid to the
Employee by the Employer.

 

3.6. Conflict of Interests

The Employee shall avoid any conflict of interest and inform the Employer
immediately if any potential conflict of interest arises.

 

5



--------------------------------------------------------------------------------

Employment Agreement

 

A conflict of interest arises especially in case of a participation in suppliers
or clients of the Employer or in a Group Company.

 

4. Place of Work

The Employee’s principal place of work shall be London, in the United Kingdom.
Nevertheless, the Employee understands and agrees that the Employee may, in the
course of the Employment and where reasonably requested by the Employer, be
required to travel to and work in other places and countries in order to perform
his obligations and duties under the Employment Agreement.

 

5. Compensation

 

5.1. Base Salary

The Employee shall receive an annual base salary of 460,000 CHF gross (the Base
Salary), payable in twelve monthly instalments at the end of the month.

 

5.2. Bonus

The Employer may, at its sole discretion, pay the Employee a bonus of such
amount as the Employer may determine in respect of each complete financial year
of the Employer during which the Employee is employed. Whilst the discretionary
bonus payment (the “Bonus”) shall have a target of 45% of Base Salary (the
“Annual Target Bonus”), the Employer reserves the right to revise the Annual
Target Bonus from time to time. Any bonus payment to the Employee shall be
purely discretionary and shall not form part of the Employee’s contractual
remuneration under this agreement. If the Employer makes a bonus payment to the
Employee in respect of a particular financial year of the Employer, it shall not
be obliged to make subsequent bonus payments in respect of subsequent financial
years of the Employer.

 

5.3. Stock Option Plan

At the full discretion of the Employer, the Employee may be given the
opportunity to participate in the Vanda Pharmaceuticals Inc. 2006 Equity
Incentive

 

6



--------------------------------------------------------------------------------

Employment Agreement

 

Plan (the “Plan”). The Employer or the Group Company issuing the Plan may set
forth the details of the Plan, as implemented, modified and/or restated from
time to time. Any participation is in the full discretion of the Employer or the
Group Company issuing such Plan and is governed by the Plan’s terms and
conditions only.

In case of the Employee’s participation in the Plan, the Employee would be
granted the following:

On the Employee’s first day of Employment with the Employer, the Employee will
be granted a nonstatutory stock option to purchase 150,000 shares of Parent
Common Stock (the “Option”). The per-share exercise price of the Option shall be
equal to the closing price of one share of the Parent Common Stock on the date
of grant as reported on the NASDAQ Global Market. The maximum term of the Option
shall be 10 years, subject to earlier expiration in the event of the termination
of the Employee’s service with the Parent. The grant of the Option shall be
subject to the terms and conditions set forth in the Plan and in the Parent’s
standard form of Stock Option Agreement. The Option will become exercisable with
respect to 25% of the shares on the first anniversary of the date of grant and
with respect to the remaining 75% of the shares in equal monthly instalments
over the next 3 years of continuous service thereafter. The Option shall become
exercisable in full if (i) the Company is subject to a Change in Control (as
such term is defined below) before the Employee’s service with the Group
terminates and (ii) the Employee is subject to an Involuntary Termination (as
such term is defined below) within 24 months after such Change in Control. In
addition, the Employee would be eligible to receive annual equity awards, if
any, subject to the approval of the Parent’s Board of Directors (the “Board”) or
the Compensation Committee thereof (the “Committee”) in their sole discretion.
The timing and size of the annual equity awards, if any, shall be determined in
the sole discretion of the Board or the Compensation Committee based on the
Employee’s and/or the Parent’s or the Group’s performance.

Also on the Employee’s first day of employment with the Employer, the Parent
shall award the Employee restricted stock units covering 50,000 shares of Parent
Common Stock (the “RSU Award”). The RSU Award shall be subject to the terms and
conditions set forth in the Plan and in the Parent’s standard form of Restricted
Stock Unit Award Agreement. The RSU Award will vest with respect to 25% of the
shares on January 1, 2017, an additional 25% of the shares on January 1, 2018,
an additional 25% of the shares on January 1, 2019, and the final 25% of the
shares on January 1, 2020, provided that Employee remains in continuous

 

7



--------------------------------------------------------------------------------

Employment Agreement

 

service with the Group on each applicable vesting date. The RSU Award shall vest
in full if (i) the Parent is subject to a Change in Control before the
Employee’s service with the Group terminates and (ii) the Employee is subject to
an Involuntary Termination within 24 months after such Change in Control.

Withholding. In the event that the Company determines that it or any Group
Company is required to account to any tax authority for the Tax Liability or to
withhold any other tax as a result of the exercise of the Option or the delivery
of shares under the RSU Award, the Employee, as a condition to the such exercise
or delivery, shall make arrangements satisfactory to the Company to enable it or
any Group Company to satisfy all withholding liabilities. The Employee shall
also make arrangements satisfactory to the Company to enable it to satisfy any
withholding requirements that may arise in connection with the vesting or
disposition of shares purchased by exercising the Option, or the delivery of
shares under the RSU Award.

For the purposes of this clause 5.3, “Tax Liability” shall mean any liability or
obligation of the Company and/or any Group Company to account (or pay) for tax
or social security arising in any jurisdiction to the extent arising from the
grant, exercise, delivery of shares, assignment, release, cancellation or any
other disposal of an Option or RSU Award or arising out of the acquisition,
retention and disposal of the Shares acquired under the Plan.

Tax Consultation. The Employee understands that he or she may suffer adverse tax
consequences in connection with the Option or the RSU Award. The Employee
represents that he or she will consult with any tax advisors the Employee deems
appropriate in connection with the purchase or disposition of the Shares and
that the Employee is not relying on the Company or any Group Company for any tax
advice.

 

5.4. Acknowledgements of the Employee

The Employee acknowledges and agrees that any entitlements granted and payments
made in addition to the Base Salary, including, but not limited to any bonuses,
participations, or gratuities of the Employer or another Group Company (the
Additional Payments) are not part of the salary legally or contractually owed by
the Employer and are made at full discretion of the Employer or the company
granting such bonus, participation or gratuity, respectively. Any Additional
Payments shall not create any obligation of the Employer or other Group Company
to make such Additional Payments in future and shall not create any right or
entitlement of the Employee to such Additional Payments in future even if paid
over consecutive years and without express reservation.

 

8



--------------------------------------------------------------------------------

Employment Agreement

 

5.5. No other Compensation

The Employee acknowledges and agrees that he shall not be entitled to receive
any other compensation or benefit of any nature from the Employer except as
expressly provided for in this Employment Agreement.

 

5.6. Deductions

From the salary (as defined by the applicable laws and regulations, which may
include bonuses, allowances, participations and other benefits in addition to
the Base Salary) any portions of Employee’s social security contributions (AHV
(Old-age and surviving dependents insurance)/IV (Disability insurance)/EO (Wage
compensation), ALV (Unemployment insurance), UV (Accidence insurance), KTG
(daily allowance insurance), premiums to pension schemes (cp. Regulations of the
pension fund) and withholding taxes, if any, will be deducted and withheld by
the Employer from the payments made to the Employee.

The Employer shall be entitled to deduct from the Employee’s Base Salary or
other payments due to the Employee any money which the Employee may owe to the
Employer at any time.

 

6. Expenses & Employee Benefit Plans

 

6.1 Expenses

The Employee shall be entitled to reimbursement by the Employer of out-of-pocket
business expenses reasonably incurred by the Employee during the Employment in
the performance of the Employee’s duties under this Employment Agreement.
However the reimbursement is subject to (i) the submission of relevant vouchers
and receipts and (ii) the compliance with the reimbursement policies of the
Employer possibly established and amended from time to time.

During his Employment, the Company will pay for, or reimburse Employee for, up
to $35,000 (USD) per year in living and travel expenses incurred by Employee in
connection with his living accommodations in the London metropolitan area,
including,

 

9



--------------------------------------------------------------------------------

Employment Agreement

 

without limitation, expenses related to renting a house or apartment for
Employee and traveling to and from his home in Switzerland; provided, however,
that if Employee will be permanently based in Switzerland in the future, any
advancement or reimbursement of living expenses by the Company will cease. The
Company’s obligation to make any such payments shall be subject to the provision
by Employee of reasonable documentation satisfactory to the ny. The amount of
any such payments may be subject to taxes payable by Employee.

 

6.2 Employee Benefit Plans

At the full discretion of the Employer, during his Employment, the Employee may
be eligible to participate in any employee benefit plan maintained by the
Company for similarly situated employees, subject in each case to the generally
applicable terms and conditions of the plan in question and to the determination
of any person or committee administering such plan.

 

7. Probation Period and Termination

 

7.1. Probation Period

The probation period is expressly excluded.

 

7.2. Termination

The Employment may be terminated by a written notice from either Party with the
following notice periods, unless otherwise agreed in the Employment Agreement:

 

During 1st year of Employment      1 month    From 2nd year of Employment     
2 months    From 6th year of Employment      3 months   

Upon observance of the notice period, termination shall be effective as of the
end of each business day (Monday to Friday).

 

10



--------------------------------------------------------------------------------

Employment Agreement

 

In accordance with applicable local laws from time to time in force, the
Employment is being terminated automatically at the end of the month in which
the Employee reaches the retirement age according to the federal law of old-age
and surviving dependents insurance (AHVG). In accordance with applicable local
laws from time to time in force, in case of a permanent disability to work the
same applies. In case of a partial permanent disability the Employment ends to
the same extent as the Employee is declared disabled.

 

7.3. Termination for Valid Reasons

The Employment may be terminated by either Party for valid reasons pursuant to
article 337 of the Swiss Code of Obligations at any time, or in accordance with
local laws governing the termination of employment, as in force from time to
time.

 

7.4. Suspension

The Employer may at any time and with immediate effect release the Employee from
the duty to work. In such case, the Employee continues to be paid the Base
Salary and all benefits.

 

8. Obligation to Surrender

Upon termination of this Employment Agreement for any reason, the Employee shall
return to the Employer everything he produced in the course of his work for the
Employer, everything which was given to him/her throughout the course of this
Employment and everything which fell into his possession. The obligation to
surrender includes in particular but is not limited to keys, mobile phones,
laptops, badges as well as data carriers and records of any kind, including any
copies. Any possible retention right of the Employee is explicitly waived.

 

11



--------------------------------------------------------------------------------

Employment Agreement

 

9. Working Time

 

9.1. General

The Employee’s normal hours of work are between 9am and 6pm Mondays to Fridays
inclusive with a lunch break of one hour. The weekly working time depend on the
needs to perform the position successfully, but are at least 42 hours per week
on an average basis (100% positions).

 

9.2. Overtime

The Employee shall work extra hours and overtime, if required and to the extent
such work can reasonably be expected in good faith.

The Base Salary as defined in section 5.1 includes any and all remuneration for
such overtime, and the Employee shall have no entitlement to additional
compensation for such overtime, whether in cash or in kind.

If any additional compensation for overtime should ever become due based on any
legal provisions, the Employee agrees that the Employer can offset any any bonus
as per section 5.2 and any other compensation in addition to the base salary,
such as e.g. any gain resulting from equity based compensation (such as options,
shares, stock units, phantom shares, etc.) granted during Employment, from such
overtime compensation.

 

10. Vacation

The Employee is entitled to 25 business days of vacation per calendar year (for
a 100% stint).

The Employer has the right to determine when the Employee shall take vacation.
If the Employee requests to take vacation he shall reasonably prior to the
intended vacation inform the responsible executive.

For the year in which the Employment relationship begins or ends, the vacation
entitlement is calculated pro rata temporis.

 

12



--------------------------------------------------------------------------------

Employment Agreement

 

11. Holidays

 

11.1. Holidays

The Employee is not obliged to work on UK bank holidays at the place of work.
The Employee is not entitled for any compensation whether in cash nor in kind
for such holidays when such holidays are on weekends.

 

12. Illness, Accident and Death

 

12.1. Medical Certificate

If the Employee’s absence exceeds seven business days, the Employee shall,
without request by the Employer furnish a medical certificate. However, the
Employer reserves the right to demand for a medical certificate in case of any
absence, irrespective of the length of the absence. The Employer is entitled to
ask the Employee to consult a medical examiner at the Employer’s expense.

 

12.2. Daily Allowance Insurance

The Employer concluded a collective daily allowance which covers temporary work
incapacity due to illness. The insurance benefits replace the statutory duty of
the Employer to continue to pay the Employee’s salary.

If an Employee is prevented from performing the Employee’s duties arising out of
or relating to the Employment due to illness, then the Employer will continue to
pay the base salary pursuant to the collective daily allowance insurance
(Krankentaggeldversicherung) of the Employer, provided that the conditions of
the collective daily allowance insurance are being met and that the Employee
complies with the conditions of the collective daily allowance insurance and
with the directives of the Employer. In principle, the daily allowance insurance
provides for the following coverage: After a waiting period of 30 days, 80 % of
the Base Salary during up to 720 days within a time frame of 900 days. During
the waiting period of 30 days 100% of the Base Salary according to section 5.1.
is paid to the Employee.

 

13



--------------------------------------------------------------------------------

Employment Agreement

 

After the waiting period, the Employee is not entitled to any remuneration
(including his salary, bonus, flat expenses or private use of the company car,
etc.) in addition to the insurance benefits.

The insurance premium for the daily allowance insurance is paid one half each by
the Employer and the Employee.

The Daily Allowance Insurance will be inclusive of any Statutory Sick Pay owed
to the Employee, if any.

 

12.3. Occupational and Non-occupational Accidents

During the Employment the Employee is insured for occupational and
non-occupational accidents. Premiums for occupational accident insurance and
occupational sickness insurance are paid by the Employer. Premiums for
non-occupational accident insurance are paid by the Employee.

 

12.4. Health Insurance (Illness)

Health insurance is compulsory in Switzerland and needs to be obtained by the
Employee. The Employer is not providing any coverage of costs related to
illness.

 

12.5. Death of the Employee

If the Employment is terminated due to the death of the Employee, then the
Employer will disburse, in a lump sum payment, all amounts as provided for in
article 338 of the Swiss Code of Obligations as specified below.

In case the Employee has had duties to support any of the following individuals,
the full amount of the lump sum payment shall be made in the following order of
priority to:

 

  (i) the spouse;

 

  (ii) in the absence of (i), the common law spouse, if such partner is a legal
heir of the Employee;

 

14



--------------------------------------------------------------------------------

Employment Agreement

 

  (iii) in the absence of (i) and (ii), the children of the Employee at age of
or less than 25 years in equal portions; or

 

  (iv) in the absence of (i) to (iii), any other persons supported by the
Employee within the meaning of article 338 of the Swiss Code of Obligations in
equal portions.

 

13. Pension Plan

The Employee is, through a pension plan (the Pension Plan), insured against the
economic consequences of retirement, disability and death.

The Employee will be covered by the Pension Plan as amended form time to time.

 

14. Data Protection and Data Transfer

The Employer will comply with the Swiss Data Protection Act. The Employer will
only collect personal data of the Employee insofar as necessary for the
execution and performance of the Employment and the obligations resulting
therefrom or if required to do so by law.

The Employee herewith agrees that personal data may be transferred to Group
Companies of the Employer and further third parties within and outside of
Switzerland if such transfer is required in connection with the Employment, the
execution of the Employment Agreement, the performance of any obligations
resulting from the Employment, the work organization of the Employer or
otherwise required by Swiss law or the laws of any other relevant jurisdiction.

 

15



--------------------------------------------------------------------------------

Employment Agreement

 

15. Termination Benefits

 

15.1. Preconditions

Any other provision of this Agreement notwithstanding, the remaining subsections
of this section 15 shall not apply unless each of the following requirements is
satisfied:

 

  (a) The Employee has executed a general release of all known and unknown
claims that the Employee may then have against the Employer or persons
affiliated with the Employer in a form prescribed by the Employer, without
alterations. The Employee shall execute and return the release on or before the
date specified by the Employer in the prescribed form (the Release Deadline).
The Release Deadline shall in no event be later than 50 days after the
Employee’s Separation. If the Employee fails to return the release on or before
the Release Deadline, or if the Employee revokes the release, then the Employee
shall not be entitled to the benefits described in this section 15.

 

  (b) The Employee has returned all property of the Employer in the Employee’s
possession.

 

15.2. Severance Pay

If, during the term of this Employment Agreement, the Employee is subject to an
Involuntary Termination, then the Employer shall pay the Employee both of the
following:

 

15.2.1. Base Compensation

His Base Salary for a period of 12 months, excluding the notice period
referenced in Section 7.2, following the Separation (the Continuation Period).
Such severance payment shall be paid at the Base Salary rate in effect at the
time of the Separation and in accordance with the Employer’s standard payroll
procedures. The severance payments shall commence within 60 days after the
Employee’s Separation and, once they commence (the Payment Commencement), shall
include any unpaid amounts accrued from the date of the Employee’s Separation.
However, if the 60-day period described in the preceding sentence spans two
calendar years, then the Payment Commencement shall in any event begin in the
second calendar year.

 

15.2.2. Target Bonus

An amount equal to his Annual Target Bonus at the rate in effect at the time of
the Separation. Such amount shall be payable in a lump sum on the Employer’s
next regularly scheduled payroll that occurs following the Payment Commencement.

 

16



--------------------------------------------------------------------------------

Employment Agreement

 

15.3. Options

If, during the term of this Agreement, Employee is subject to an Involuntary
Termination, then (i) the vested portion of the shares of the Parent’s Common
Stock subject to all options held by the Employee at the time of his Separation
shall be determined by adding three months to the actual period of service that
he has completed with the Employer and (ii) such options shall be exercisable
for up to six months after the Employee’s Separation (provided, however, that
the Option shall remain subject to the terms of the Plan in the event the Parent
or the Group is subject to a Change in Control, and further provided that the
Option in any event shall expire no later than the Expiration Date set forth in
the Notice of Stock Option Grant evidencing the Option).

 

16. Definitions

For all purposes under this Agreement:

“Cause” shall mean:

 

  (a) An unauthorized use or disclosure by the Employee of the Group’s or any
Group Company’s confidential information or trade secrets, which use or
disclosure causes material harm to the Group or a Group Company;

 

  (b) A material breach by the Employee of any agreement between the Employee
and the Employer or any other Group Company;

 

  (c) A material failure by the Employee to comply with the Group’s or any other
Group Company’s written policies or rules;

 

  (d) Any valid reason pursuant to article 337 of the Swiss Code of Obligations
at any time;

 

  (e) The Employee’s gross negligence or wilful misconduct;

 

  (f) A continuing failure by the Employee to perform assigned duties after
receiving written notification of such failure from the Employer; or

 

  (g) A failure by the Employee to cooperate in good faith with a governmental
or internal investigation of the Group or any Group Company or its directors,
officers or employees, if the Employer, the Group or any other Group Company
have requested the Employee’s cooperation.

 

17



--------------------------------------------------------------------------------

Employment Agreement

 

“Change in Control” shall mean:

 

  (a) The consummation of a merger or consolidation of the Parent or the Group
with or into another entity or any other corporate reorganization, if persons
who were not stockholders of the Parent or the Group immediately prior to such
merger, consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (i) the continuing or surviving entity and
(ii) any direct or indirect parent corporation of such continuing or surviving
entity;

 

  (b) The sale, transfer or other disposition of all or substantially all of the
Parent’s assets;

 

  (c) A change in the composition of the Parent’s board of directors (the
“Board”), as a result of which fewer than 50% of the incumbent directors are
directors who either:

 

  (i) Had been directors of the Parent on the date 24 months prior to the date
of such change in the composition of the Board (the “Original Directors”); or

 

  (ii) Were appointed to the Board, or nominated for election to the Board, with
the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this paragraph (ii); or

 

  (d) Any transaction as a result of which any person is the “beneficial owner”,
directly or indirectly, of securities of the Company representing at least 50%
of the total voting power represented by the Parents’s then outstanding voting
securities. For purposes of this subsection (d), the term “person” shall mean a
natural person or legal entity but shall exclude (i) a trustee or other
fiduciary holding securities under an employee benefit plan of the Parent or of
a Group Company and (ii) a corporation owned directly or indirectly by the
stockholders of the Parent in substantially the same proportions as their
ownership of the common stock of the Parent or the Group.

 

18



--------------------------------------------------------------------------------

Employment Agreement

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Parent’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Parent’s or the Group’s securities immediately before such transaction.

“Good Reason” shall mean Employee’s resignation within 6 months after one of the
following conditions has come into existence without Employee’s consent: (i) a
change in the Employee’s position with the Employer that materially reduces his
level of authority or responsibility, or (ii) a material reduction in his Base
Salary. A condition shall not be considered “Good Reason” unless the Employee
gives the Employer written notice of such condition within 90 days after the
initial existence of such condition and the Employer fails to remedy such
condition within 30 days after receiving the Employee’s written notice.

“Involuntary Termination” shall mean a Separation resulting from either (i) the
Employee’s involuntary discharge by the Employer for reasons other than Cause,
Employee’s death or Permanent Disability or (ii) the Employee’s voluntary
resignation for Good Reason.

“Permanent Disability” shall mean the Employee’s inability to perform the
essential functions of the Employees’s position, with or without reasonable
accommodation, for a period of at least 120 consecutive days because of a
physical or mental impairment.

“Separation” shall mean a termination of the employment relationship pursuant to
article 335 of the Swiss Code of Obligations.

 

17. Disciplinary, Dismissal and Grievance Procedure

If the Employee has a grievance relating to his employment he should set out the
grievance and the basis for it in writing to the Chief Medical Officer, who will
invite the Employee to a meeting to discuss the matter. After the meeting, the
Chief Medical Officer will respond to the Employee as soon as practicable.

If the grievance is not resolved the Employee should appeal in writing, to the
Chief Executive Officer, who will convene an appeal meeting and invite the
Employee to attend. The appeal decision will be notified to the Employee as soon
as practicable thereafter. The appeal decision will be final.

 

19



--------------------------------------------------------------------------------

Employment Agreement

 

If the Employee wishes to appeal against a disciplinary decision he should set
out the appeal and the basis for it in writing to the Chief Executive Officer.

A copy of the Employer’s grievance, disciplinary and dismissal procedures is
available from the Chief Medical Officer. The provisions of the Employer’s
grievance, disciplinary and dismissal procedures do not form part of the
Employee’s terms and conditions of employment. No breach by the Employer shall
entitle the Employee to treat his employment as terminated with immediate
effect.

 

18. Miscellaneous

 

18.1. Collective Agreement

There is no collective agreement which directly affects the Employee’s
employment.

 

18.2. Entire Agreement

This Employment Agreement and the Employee Proprietary Information And
Inventions Agreement constitutes the complete Employment Agreement between the
Parties regarding its subject matter and supersedes all prior oral and/or
written agreements, representations and/or communications, concerning the
subject matter hereof.

 

18.3. Severability

Should any of the provisions of this Employment Agreement be or become legally
invalid, such invalidity shall not affect the validity of the remaining other
provisions. Any gap resulting from such invalidity shall be filled by a
provision consistent with the spirit and purpose of the Employment Agreement. In
the same way shall be proceeded if a contractual gap appears.

 

20



--------------------------------------------------------------------------------

Employment Agreement

 

18.4. Amendments

Any amendments or supplementation of this Employment Agreement shall require
written form. The written form may be dispensed only in writing.

 

18.5. Governing Law and Jurisdiction

This Employment Agreement shall be construed in accordance with and governed by
Swiss law (without giving effect to the principles of conflicts of law).

Any dispute, controversy or claim arising out of or in connection with this
Employment Agreement, including the validity, invalidity, breach or termination
thereof, and including tort claims, shall be exclusively submitted to and
determined by the ordinary courts at the domicile of the defendant party or
where the Employee normally performs his duties.

Signatures

 

      /s/ Mihael H. Polymeropoulos, M.D. Washington, D.C.     By:   Mihael
Polymeropoulos 3 September 2015     Title:   Chief Executive Officer       /s/
Paolo Baroldi Washington, D.C.     By:   Paolo Baroldi 3 September 2015    
Title:   Chief Medical Officer

 

21



--------------------------------------------------------------------------------

Employment Agreement

 

      /s/ Gian Piero Reverberi St-Sulpice, Switzerland     By:   Gian Piero
Reverberi 3 September 2015      

 

22